Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
	Claims 66-83 are pending.
	Claims 66-83 are allowed.
	
Examiner’s Comment
Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 66-69 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Tseng et al. in view of Niknejad et al., Daniel et al., and Dua et al., in the Final Office Action mailed 15 January 2021, is withdrawn in view of Applicants' argument received 14 July 2021.
The rejection of Claims 70-73 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Tseng et al. in view of Niknejad et al., Daniel et al., and Dua et al., as applied to claims 66-69 above, and further in view of Peyman and O’Grady et al. as evidenced by Sigma-Aldrich, in the Final Office Action mailed 15 January 2021, is withdrawn in view of Applicants' argument received 14 July 2021.
The rejection of Claims 74-79 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Tseng et al. in view of Niknejad et al., Daniel et al., and Dua et al., in 
The rejection of Claims 80-83 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Tseng et al. in view of Niknejad et al., Daniel et al., and Dua et al., as applied to claims 74-79 above, and further in view of Peyman and O’Grady et al. as evidenced by Sigma-Aldrich, in the Final Office Action mailed 15 January 2021, is withdrawn in view of Applicants' argument received 14 July 2021.

Double Patenting
The provisional rejection of Claims 74, 79 and 83 on the ground of nonstatutory obviousness-type double patenting (ODP), as being unpatentable over claim 71 of copending Application No. 13/963,984, in the Final Office Action mailed 15 January 2021, is withdrawn in view of the instant application having the earlier effective filing date (i.e., 14 February 2011) than the copending application (i.e., 09 August 2013 or 15 August 2012). The above referenced ODP is the only rejection remaining in the application (MPEP 804 (I)(B)(1)(b)(i)). 
The provisional rejection of Claims 74, 77 and 83 on the ground of nonstatutory obviousness-type double patenting (ODP), as being unpatentable over claims 1 and 3 of copending Application No. 14/285,563, in the Final Office Action mailed 15 January 2021, is withdrawn in view of the instant application having the earlier effective filing date (i.e., 14 February 2011) than the copending application (i.e., 22 May 2014 or 15 August 2012). The above referenced ODP cited is the only rejection remaining in the application (MPEP 804 (I)(B)(1)(b)(i)). 
Terminal Disclaimer
The terminal disclaimer filed on 20 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,105,397 has been reviewed and was approved on 20 August 2021.  The terminal disclaimer has been recorded.
It is noted that the terminal disclaimer was filed in order to obviate a potential obviousness-type double patenting rejection of claims 66-83 in instant application 16/164,191 over claims 1-4 in the patent (i.e., 10,105,397) issued from parent application 13/787,612.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Tseng et al. (U.S. Patent Application Publication No. 2007/0071828 A1), Niknejad et al. ((2008) Eur. Cells Mater. 15: 88-99), Daniel et al. (International Patent Application Publication No. WO 2009/033160 A1), and Dua et al. (U.S. Patent Application Publication No. 2008/0193554 A1) do not teach or suggest, alone or in combination, the claimed subject matter which recites: A micronized composition and a sterile pharmaceutical composition comprising micronized particles.  The micronized particles comprise an amnion layer and a chorion layer. The chorion layer is layered directly over the amnion layer. The amnion layer has an epithelial layer.  The intermediate layer of said amnion layer has been substantially removed.


Tseng et al. as evidenced by Niknejad et al. does not show: 1) the chorion layer is layered directly over the amnion layer.

Daniel et al. shows tissue grafts and methods of making and using thereof. The tissue grafts are multilayered systems of one or more membranes laminated to a base amnion. Said multilayered tissue grafts are shown as an amnion layer minus the epithelial layer applied to a drying fixture. Four additional amnion layers are then applied to the amnion layer. Alternatively, chorion layers may be layered directly over the amniotic layers.
Daniel et al. does not show: 1) micronized placental tissue particles.

Niknejad et al. teaches that amniotic epithelial cells (AECs) have several characteristics that make them a great source of stem cells for tissue engineering (TE). Recent studies have determined that AECs express surface markers associated with embryonic stem cells, and that these cells express pluripotent stem cell-specific transcription factors.


Dua et al. shows various methods for processing amniotic membrane, including removing the spongy/intermediate layer of amniotic placental tissue, and the advantages of removing said layer.
Dua et al. does not show: 1) micronized placental tissue particles.

Tseng et al., Niknejad et al., Daniel et al., and Dua et al. do not show, individually or in combination, a composition that comprises a specifically layered placental tissue (e.g., the chorion layer is layered directly over the amnion layer, the amnion layer has an epithelial layer, and the intermediate layer of the amnion layer has been substantially removed) which has then been micronized into placental tissue particles.

In addition, Applicant remarks (Remarks/Arguments filed 14 July 2021 and 12 November 2020) that a skilled person would not be guided by the cited references to prepare, then micronize, a bilayer graft. The issue is why someone would modify Tseng's teachings to make a multilayer graft prior to micronization. Preparing and then micronizing a multilayer graft from two or more layers adhered together involves extra time, effort, cost, and possibly materials, compared to simply micronizing the two layers without adhering them together. The rationale for making multilayer grafts in Daniel would not apply to micronized particles. That is, Daniel recites the benefits of the could do, but whether they would have done it; i.e., prepare a specifically layered multilayer tissue graft and then micronize it/grind it up.
These arguments are found to be persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651